*810
ORDER

PER CURIAM.
AND NOW, this 21st day of March, 2014, the Motion for Leave to File a Reply, filed August 17, 2011, is DISMISSED, the “Application for Leave to File Response the Pennsylvania Supreme Court Order of 12/12/2012 [sic]” is DENIED AS MOOT, and the Motion for Leave to File a Reply, filed September 23, 2013, is GRANTED.
Upon consideration of the Updated Report and Recommendations of the Special Master, the Honorable Benjamin Lerner, and the responses of the parties, the “Petition for Extraordinary Relief and/or Issuance of a Writ of Mandamus” is DISMISSED. The Court accepts the Updated Report and Recommendations, and thanks Judge Lerner for his exemplary efforts and analysis. At this juncture, the continued oversight of this Court is no longer required.
Jurisdiction relinquished.
Justice SAYLOR files a Dissenting Statement, in which Justices TODD and MeCAFFERYjoin.
Justice McCAFFERY files a Dissenting Statement, in which Justice TODD joins.